Lieberman v Pappas (2016 NY Slip Op 05042)





Lieberman v Pappas


2016 NY Slip Op 05042


Decided on June 23, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 23, 2016

Tom, J.P., Friedman, Richter, Gesmer, JJ.


1557 651402/12

[*1]Jon Scott Lieberman, et al., Plaintiffs-Appellants,
vTimothy A. Pappas, et al., Defendants-Respondents.


Paul D. Wexler, New York, for appellants.
Lyons & Flood, LLP, New York (Jon Werner of counsel), for respondents.

Order, Supreme Court, New York County (Saliann Scarpulla, J.), entered on or about July 25, 2015, which, insofar as appealed from as limited by the briefs, granted defendants' motion for summary judgment dismissing the complaint as against defendant Timothy Pappas, unanimously reversed, on the law, with costs, and the motion denied.
The record demonstrates that defendant Timothy Pappas dominated defendant Trans Sport Racing LLC, and there is evidence that Pappas abused the corporate form first to induce plaintiff Jon Lieberman to advance money for the race car operation and later to shield assets from Lieberman. Moreover, there is evidence that Pappas moved funds among various of his entities without justification. Thus, an issue of fact exists as to whether the corporate veil should be pierced to hold
Pappas personally liable for plaintiffs' damages (see TNS Holdings v MKI Sec. Corp. , 92 NY2d 335, 339 [1998]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 23, 2016
CLERK